111919 .0015 .2V .01247867 .001                                                                                     1904512 .Court . 278
                                                United States Bankruptcy Court                                 19-04512-5-DMW
                                              Eastern District of North Carolina New Bern Division

                                                                           IN RE
                                                                         TRESIA ANN TRELOAR
           1904512                                                       300 WEATHERFORD DRIVE
           PRO SE/TRESIA ANN TRELOAR
           300 WEATHERFORD DRIVE                                         JACKSONVILLE, NC 28540
           JACKSONVILLE, NC 28540                                                    SSN or Tax I.D. XXX-XX-4260




           U.S. Bankruptcy Court
           P.O. Box 791                                                  Other Names Used:
           Raleigh, NC 27602                                             TRESIA ANN WATERS




                                                                                     CLAIM NO: - Court - A                       U.S.




                                                 OBJECTION TO CONFIRMATION
                                                   AND MOTION TO DISMISS


    The undersigned Chapter 13 Trustee reports to the Court that the plan of the debtor(s) does not meet the requirements of
    11 USC 1325 in that:
    Failure to appear at §341 Meeting of Creditors pursuant to §§ 343, 1307(c)
    Failure to provide copy of most recent tax return pursuant to §§ 521(e)(2)(A)(i)
    1307(c); EDNC LBR 4002-1(a)(2)
    Failure to commence timely plan payments pursuant to §§ 1307(c)(4), 1326(a)(1);
    EDNC LBR 4002-1(g)(2)


    It is requested that the Court enter an Order denying confirmation and dismissing the case, and

    The debtor is hereby notified that unless the debtor(s) file(s) a written request for a hearing within twenty-one (21) days of
    this notice, the Court will summarily dismiss this case without further notice or hearing.




    DATED: November 19, 2019                                        /S/ Joseph A. Bledsoe, III
                                                                    Joseph A. Bledsoe, III
                                                                    Chapter 13 Trustee
                                                                                                          0015
                                                   CERTIFICATE OF MAILING
CASE: 1904512        TRUSTEE: 2V                       COURT: 278                                   Page 1 of 1
TASK: 11-18-2019 .01247867.BLB014                      DATED: 11/19/2019
Court                         Served Electronically

Trustee                       Joseph A. Bledsoe, III                       P.O. Box 1618
                                                                           New Bern, NC 28563
Debtor                        TRESIA ANN TRELOAR                           300 WEATHERFORD DRIVE
                                                                           JACKSONVILLE, NC 28540
                                                                                                    3 NOTICES
         THE ABOVE REFERENCED NOTICE WAS MAILED TO EACH OF THE ABOVE ON 11/19/2019 .
         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
         EXECUTED ON 11/19/2019 BY /S/EPIQ Systems, Inc.

*CM - Indicates notice served via Certified Mail
